DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed July 14, 2021 and December 10, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
The examiner notes that the Information Disclosure Statement, dated July 14, 2021 and December 10, 2021 contains a big number of references. The applicant is requested to highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. 
MPEP 2004 Aids to Compliance With Duty of Disclosure 
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant's attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ‘d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf: Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8, 10-13, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Citla et al. [US 20190348283 A1, hereafter Citla].
As per Claims 1 and 20, Citla teaches a method for forming a structure (See fig. 6) comprising: 
providing a substrate 216 comprising a carbon-containing layer 601 having a compressive stress to a reaction chamber (Para 35); 
providing a precursor in the reaction chamber to deposit a stress management layer on the carbon-containing layer (Para 18 and 40); 
wherein the stress management layer has a tensile stress (Para 35-41).
As per Claim 2, Citla teaches the method according to claim 1 wherein providing a precursor in the reaction chamber to depositing a stress management layer comprises providing a plasma in the reaction chamber (Para 7).
As per Claim 3, Citla teaches the method according to claim 1 wherein the precursor comprises carbon and hydrogen (Para 7 and 40).
As per Claim 6, Citla teaches the method according to claim 3 wherein the precursor further comprises oxygen and/or nitrogen (Para 40 and 41).
As per Claim 8, Citla teaches the method according to claim 1 wherein the stress management layer is deposited using a reactant selected from the list consisting of O.sub.2, CO.sub.2, N.sub.2O, CO, a mixture of N.sub.2 and a noble gas, a mixture of N.sub.2 and H.sub.2, and a mixture of NH.sub.3 and a noble gas (Para 40 and 41).
As per Claim 10, Citla teaches the method according to claim 8 wherein the stress management layer is deposited using a cyclical deposition process, the cyclical deposition process comprising cyclically providing precursor pulses and reactant pulses to the reaction chamber, wherein the precursor pulses comprise providing the precursor to the reaction chamber, and wherein the reactant pulses comprise providing the reactant to the reaction chamber (Para 7).
As per Claim 11, Citla teaches the method according to claim 10 wherein the cyclical deposition process further comprises exposing the substrate to a plasma (Para 7).
As per Claim 12, Citla teaches the method according to claim 1 wherein the stress management layer does not comprise silicon, titanium, or zinc (Para 35).
As per Claim 13, Citla teaches the method according to claim 12 wherein the stress management layer consists of C, H, O, and N (Para 35).
As per Claim 19, Citla teaches a system comprising one or more reaction chambers configured for carrying out a method according to claim 1 (Para 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Citla.
As per Claim 4, Citla teaches the method according to claim 3.
Citla does not explicitly teach wherein the ratio of the carbon concentration and the hydrogen concentration in the stress management layer is at least 0.8, when the carbon concentration and the hydrogen concentration are expressed on a per mol basis.
However, the prior art to Citla further disclosed the processing gas comprises between about 5% and about 95% hydrogen source gas, nitrogen source gas, or a combination thereof, such as between about 5% and about 50%, such as between about 5% and about 40%, for example between about 20% and about 40% or more than about 20% (Para 41).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate claimed amount of elements in order to effectively reduce stress.

Claim(s) 5, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Citla in view of Yu et al. [US 20190390340 A1, hereafter Yu].
As per Claim 5, Citla teaches the method according to claim 3.
Citla does not explicitly teach wherein the precursor further comprises a halogen.
Yu teaches a substrate is sequentially exposed to a metal precursor and an alkyl halide to form a metal film. The substrate is maintained at a deposition temperature. The metal precursor has a decomposition temperature above the deposition temperature. The alkyl halide comprises carbon and halogen. The halogen comprises bromine or iodine (Para 14-16).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate claimed element in order to provide pure or nearly pure metal films.
As per Claims 7 and 9, Citla teaches the method according to claims 3 and 8.
 Citla does not explicitly teach wherein the precursor further comprises phosphorous and/or boron; and wherein the precursor comprises triethylboron and the reactant comprises Ar.
Yu teach teach wherein the precursor further comprises phosphorous and/or boron; and wherein the precursor comprises triethylboron and the reactant comprises Ar (Para 32 and 48).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate claimed element in order to provide pure or nearly pure metal films. 

Claim(s) 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Citla in view of Ekinaka et al. [US 20200377682 A1, hereafter Ekinaka].
As per Claims 14-18, Citla teaches the method according to claim 1.
 Citla does not explicitly teach a step of depositing an underlayer on the stress management layer.
Ekinaka teaches in the case of forming the cured underlayer, the thickness of the cured layer is preferably within the range of 1 to 20 μm, more preferably within the range of 2 to 15 μm, even more preferably within the range of 3 to 10 μm, and most preferably within the range of 4 to 10 μm. If the thickness is less than 1 μm, the thickness is inadequate for absorbing the difference in coefficient of linear expansion with the silicon oxide layer obtained by PE-CVD, thereby resulting in a lack of adhesion in a heat resistance test and the formation of cracks due to thermal stress. In addition, if the thickness exceeds 20 μm, cracks form in the underlayer attributable to stress accompanying cure shrinkage of the layer, or wavy marks remain in the underlayer due to the silicon oxide layer strongly inhibiting expansion of the underlayer during a rise in temperature attributable to a difference in coefficient of linear expansion between the underlayer and the silicon oxide layer (Para 131).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the underlayer element as claimed in order to effectively control thermal stress.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882